     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 1 of 38 Page ID #:58




 1   THE WILLIAMS LAW GROUP
 2
     Andrew Williams, Esq.
     Attorney for Plaintiff
 3   6273 Sunset Drive
     Suite D3
 4
     South Miami, Florida 33143
 5   Telephone: (253) 970-1683
     CA Bar No. 310526
 6   Email: Andrew@TheWilliamsLG.com
     Secondary Email: WilliamsLawFlorida@gmail.com
 7

 8
     Attorney for Plaintiff, MONTIA SABBAG

 9                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
10
     MONTIA SABBAG, an individual,           ) Case No.: 2:19-cv-07999-PA-PLA
11
               Plaintiff,                    )
                                             ) COMPLAINT FOR
12       vs.                                 )
                                             )    1. NEGLIGENCE
13   KEVIN HART, an individual;              )
     JONATHAN TODD JACKSON, an individual; )      2. NEGLIGENT INFLICTION OF
14
     MARRIOTT INTERNATIONAL, INC, a          )       EMOTIONAL DISTRESS
                                             )
15   Delaware corporation;                   )    3. NEGLIGENT SUPERVISION
     THE BLACKSTONE GROUP, INC, a Delaware )
16   corporation;                            )    4. INTENTIONAL INFLICTION OF
     THE COSMOPOLITAN OF LAS VEGAS, a        )       EMOTIONAL DISTRESS
17
     business entity form unknown;           )
                                             )    5. INVASION OF PRIVACY – INTRUSION
18   ASHLEY M. GERMON, an individual;        )       UPON SECLUSION
     FAMEOULOUS ENT, LLC, an Arizona limited )
19   liability company; and                  )    6. INVASION OF PRIVACY – PUBLIC
     DOES 1 through 50, inclusive            )       DISCLOSURE OF PRIVATE FACTS
20                                           )
                    Defendants.              )    7. INVASION OF PRIVACY – FALSE
21                                           )       LIGHT
                                             )
22                                           )    8. VIOLATIONS OF CALIFORNIA
                                             )       CONSTITUTION – RIGHT TO
23                                           )       PRIVACY
                                             )
24                                           )       DEMAND FOR JURY TRIAL
25
                                     FIRST AMENDED COMPLAINT
26

27          NOW COMES Plaintiff, MONTIA SABBAG (“MS. SABBAG” or “PLAINTIFF”), by and

28   through undersigned counsel and hereby files this First Amended Complaint and Demand for Jury Trial



                                FIRST AMENDED COMPLAINT FOR DAMAGES - 1
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 2 of 38 Page ID #:59



     against Defendants, KEVIN HART (“HART”), JONATHAN TODD JACKSON (“JACKSON”),
 1

 2   MARRIOTT INTERNATIONAL, INC, THE BLACKSTONE GROUP, INC, THE COSMOPOLITAN

 3   OF LAS VEGAS (collectively, the “COSMO DEFENDANTS”), ASHLEY M. GERMON,
 4
     FAMEOLOUS ENT, LLC (collectively, the “FAMEOLOUS DEFENDANTS”), and DOES 1 through
 5
     50, inclusive (collectively, with HART, JACKSON, the COSMO DEFENDANTS, and the
 6

 7
     FAMEOLOUS DEFENDANTS, the “DEFENDANTS”), and pleading hypothetically and/or

 8   alternatively states as follows:
 9                                             INTRODUCTION
10   1.     This is a suit based upon negligence and invasion or privacy claims.          The Plaintiff has
11
     specifically alleged counts of: Negligence, Negligent Infliction of Emotional Distress, Negligent
12
     Supervision, Intentional Infliction of Emotional Distress, Invasion of Privacy – Intrusion Upon
13

14   Seclusion, Invasion of Privacy – Public Disclosure of Private Facts, Invasion of Privacy – False Light,

15   and Violations of California’s Constitution – Right to Privacy.
16
     2.     The DEFENDANTS have engaged in outrageous, irresponsible and despicable conduct that
17
     should be punished to the maximum extent under the law. The COSMO DEFENDANTS negligently
18
     authorized, allowed, and otherwise permitted JACKSON access to HART’S hotel room suite at THE
19

20   COSMOPOLITAN OF LAS VEGAS (the “COSMOPOLITAN”) and breached their duty of care to MS.

21   SABBAG. Defendant HART negligently or intentionally authorized, allowed, and otherwise permitted
22
     JACKSON access to his hotel room suite at the COSMOPOLITAN and breached his duty of care to MS.
23
     SABBAG. Defendant JACKSON caused MS. SABBAG to be secretly videotaped in or about 2017,
24

25
     without her knowledge or consent, while she was engaged in private, consensual sexual relations with

26   HART in HART’S private bedroom suite at the COSMOPOLITAN. On or about September 17, 2017,
27   the FAMEOLOUS DEFENDANTS posted to the Internet an approximately two-minute and forty eight-
28
     second “highlight reel” of the secretly-taped video footage depicting MS. SABBAG naked from the



                                   FIRST AMENDED COMPLAINT FOR DAMAGES - 2
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 3 of 38 Page ID #:60



     waste down and engaged in private, consensual sexual relations with HART in his private bedroom suite
 1

 2   at the COSMOPOLITAN (the “VIDEO”). The FAMEOLOUS DEFENDANTS posted the VIDEO on

 3   their website www.Fameolous.com (the “FAMEOLOUS SITE”) and on their Twitter account,
 4
     @fameolousent (the “FAMEOLOUS TWITTER”).                   The FAMELOUS DEFENDANTS posted the
 5
     VIDEO for the public to view, for the purpose of obtaining tremendous financial benefit for themselves,
 6

 7
     including without limitation (a) the sale of advertisements at the FAMEOLOUS SITE to viewers of the

 8   webpage with a link to the VIDEO, and (b) attracting new viewers to the FAMELOUS SITE and
 9   FAMEOLOUS TWITTER for the long-term financial benefit of the FAMELOUS DEFENDANTS and
10
     their numerous affiliate websites and companies, and to obtain additional revenues from the substantial
11
     new viewers brought to the FAMEOLOUS SITE and FAMEOLOUS TWITTER and its affiliated
12

13   websites and companies by the VIDEO.

14   3.       MS. SABBAG had no knowledge that the intimate activity depicted in the VIDEO was being
15
     recorded. To the contrary, MS. SABBAG believed that such activity was completely private, and she
16
     had a reasonable expectation of her privacy in HART’S private bedroom suite at the
17
     COSMOPOLITAN, and she reasonably believed that her privacy was safe and protected at all relevant
18

19   times.

20   4.       The COSMO DEFENDANTS negligent acts and/or omissions, along with HART’S negligent or
21
     intentional acts and/or omissions, JACKSON’S secret recording of MS. SABBAG naked and engaged in
22
     private consensual activity, and the FAMEOLOUS DEFENDANTS posting of the VIDEO on the
23

24
     Internet, constitutes a shameful and outrageous invasion of MS. SABBAG’S right of privacy by a group

25   of loathsome DEFENDANTS who have no regard for human dignity and care only about maximizing
26   their revenues and profits at the expense of all others.
27

28




                                   FIRST AMENDED COMPLAINT FOR DAMAGES - 3
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 4 of 38 Page ID #:61



     5.     This lawsuit was necessitated by DEFENDANTS’ blatant violations of MS. SABBAG’S right of
 1

 2   privacy and other rights as discussed herein. The COSMO DEFENDANTS violated MS. SABBAG’S

 3   rights by negligently authorizing, allowing, and otherwise permitting JACKSON access to HART’S
 4
     hotel room suite at the COSMOPOLITAN and breached their duty of care to MS. SABBAG. HART
 5
     violated MS. SABBAG’S rights by negligently or intentionally authorizing, allowing, and otherwise
 6

 7
     permitting JACKSON access to his hotel room suite at the COSMOPOLITAN and breached his duty of

 8   care to MS. SABBAG. JACKSON violated MS. SABBAG’S rights by participating in the secret
 9   recording of MS. SABBAG naked and engaged in private sexual activity in a private bedroom. The
10
     FAMEOLOUS DEFENDANTS violated MS. SABBAG’S rights by their wrongful disclosure of the
11
     private acts depicted in the VIDEO and their unauthorized commercial exploitation of PLAINTIFF’S
12

13   name, image, identity and persona.

14   6.     The DEFENDANTS’ malicious and/or negligent conduct violates PLAINTIFF’S constitutional
15
     and common law privacy rights and publicity rights, and exceeds all bounds of human decency.
16
     7.     On September 17, 2017, MS. SABBAG became aware for the first time of the VIDEO’S
17
     existence and that she had been surreptitiously videotaped while naked and engaging in private sexual
18

19   activity in a private bedroom and that her privacy had been invaded.

20   8.     The unknowing and unwelcome filming of MS. SABBAG while naked and engaging in private
21
     sexual activity in a private bedroom and the further dissemination of the unauthorized VIDEO of MS.
22
     SABBAG at the COSMOPOLITAN has caused and continues to cause MS. SABBAG great emotional
23

24
     distress and embarrassment.

25   9.     As a direct result of the acts and/or omissions of the DEFENDANTS, MS. SABBAG has been
26   harmed and damaged and PLAINTIFF is therefore seeking more than Sixty Million dollars
27
     ($60,000,000.00) in damages, including an award of punitive damages, costs, and attorney’s fees.
28




                                   FIRST AMENDED COMPLAINT FOR DAMAGES - 4
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 5 of 38 Page ID #:62




 1

 2                             THE PARTIES, JURISDICTION, AND VENUE

 3   10.    Plaintiff MONTIA SABBAG is an individual, and was at all relevant times mentioned a citizen

 4   of the State of Massachusetts.
 5
     11.    Defendant HART is an individual, and on information and belief, was at all relevant times herein
 6
     a citizen and resident of Los Angeles, California.
 7

 8
     12.    Defendant JACKSON is an individual, and on information and belief, was at all relevant times

 9   herein a citizen and resident of Los Angeles, California.
10   13.    Defendant MARRIOTT INTERNATIONAL, INC (hereinafter “MARRIOTT”) is a corporation
11
     incorporated under the laws of the State of Delaware, and whose principal place of business is 10400
12
     Fernwood Road, Bethesda, Maryland 20817. At all relevant times MARRIOTT conducted business in
13

14   the State of Nevada.

15   14.    Defendant THE BLACKSTONE GROUP, INC (hereinafter “BLACKSTONE”) is a corporation
16
     incorporated under the laws of the State of Delaware, and whose principal place of business is 345 Park
17
     Avenue, New York, New York 10154. At all relevant times BLACKSTONE conducted business in the
18
     State of Nevada.
19

20   15.    Defendant the COSMOPOLITAN is, on information and belief, a business entity, form

21   unknown, existing under the laws of the State of Nevada. On information and belief, at all relevant
22
     times herein Defendants MARRIOTT and BLACKSTONE owned, operated, controlled, maintained,
23
     managed, supervised, handled reservations for and/or were otherwise responsible for the
24

25
     COSMPOLITAN, located at 3708 South Las Vegas Blvd, Las Vegas, Nevada 89109.

26   16.    At all relevant times herein, Defendant BLACKSTONE was the agent and/or joint venture of
27   MARRIOTT, the COSMOPOLITAN and each other, and at all relevant times herein were, as such,
28
     acting within the course, scope and authority of said agency, and/or venture, and that the



                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 5
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 6 of 38 Page ID #:63



     COSMOPOLITAN when acting as a principal, was negligent in the selection, hiring, training, and
 1

 2   supervision of each and every other DEFENDANT as an agent and/or joint venturer. Additionally,

 3   Defendants MARRIOTT, BLACKSTONE, and the COSMOPOLITAN were associated entities with the
 4
     goal of carrying out a specific enterprise for profit.       MARRIOTT, BLACKSTONE, and the
 5
     COSMOPOLITAN had a community of interest in the COSMOPOLITAN, a proprietary interest in the
 6

 7
     COSMOPOLITAN, a right to govern the policies of the COSMOPOLITAN, and a share in the profits

 8   and losses of the COSMOPOLITAN.
 9   17.    Defendant ASHLEY M. GERMON (hereinafter “GERMON”) is an individual, and on
10
     information and belief, was at all relevant times herein a citizen and resident of Tucson, Arizona.
11
     GERMON is a member of FAMEOLOUS ENT LLC, and on information and belief, is the sole member.
12

13   18.    Defendant FAMEOLOUS ENT, LLC (hereinafter “FAMEOLOUS”) is a limited liability

14   company organized under the laws of the State of Arizona, and whose principal place of business is, on
15
     information and belief, 1830 E. Broadway Blvd, Suite 124-250, Tucson, Arizona 85716. At all relevant
16
     times FAMEOLOUS conducted business in the State of Nevada. FAMEOLOUS is a citizen of Arizona
17
     because GERMON, a member of the company, is a citizen of Arizona.
18

19   19.    The full extent of the facts linking the fictitiously designated Defendants with the cause(s) of

20   actions herein is unknown to PLAINTIFF. Further the true names and capacities, whether individual,
21
     corporate, associate, plural or partnership, or otherwise, of Defendants, DOES 1 through 50, inclusive,
22
     are unknown to PLAINTIFF.         PLAINTIFF therefore sues Defendants by such fictitious names.
23

24
     PLAINTIFF is informed and believes, and thereupon alleges, that each of the Defendants designated

25   herein as a DOE is negligently, wantonly, recklessly, tortuously, intentionally and/or unlawfully
26   responsible in some manner for the events and happenings hereinafter referred to, and negligently,
27
     wantonly, recklessly, tortuously, intentionally and/or unlawfully, proximately caused injuries and
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 6
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 7 of 38 Page ID #:64



     damages to PLAINTIFF, as hereinafter alleged. PLAINTIFF will ask leave of this Court to amend this
 1

 2   Complaint to show said Defendants’ names and capacities once the same have been ascertained.

 3   20.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)
 4
     because the amount in controversy of this suit exceeds $75,000.00, exclusive of interest and costs, and is
 5
     between citizens of different states.
 6

 7
     21.    Venue is proper in this District pursuant to § 1391, in that a substantial part of the events and/or

 8   omissions giving rise to these claims occurred in this District.
 9                                           GENERAL ALLEGATIONS
10
     22.    In or about 2017, MS. SABBAG engaged in private sexual relations with Defendant Kevin Hart,
11
     in HART’S private bedroom suite at the COSMOPOLITAN. Unbeknownst to MS. SABBAG, and
12

13   without her knowledge or consent, MS. SABBAG was filmed naked from the waist down and engaged

14   in private sexual relations with HART. PLAINTIFF is informed and believes and on that basis alleges
15
     that the COSMO DEFENDANTS through their agents and employees authorized, allowed, and
16
     otherwise permitted JACKSON access to HART’S hotel room suite at the COSMOPOLITAN, which
17
     enabled JACKSON to set up a hidden video recording device and ultimately record the VIDEO.
18

19   23.    In addition and/or alternatively, PLAINTIFF is informed and believes and on that basis alleges

20   that HART authorized, allowed, and otherwise permitted JACKSON access to his hotel room suite at the
21
     COSMOPOLITAN, which enabled JACKSON to set up a hidden video recording device and ultimately
22
     record the VIDEO.
23

24
     24.    In addition and/or alternatively, PLAINTIFF is informed and believes and on that basis alleges

25   that HART conspired with JACKSON to intentionally record MS. SABBAG naked and engaged in
26   private sexual relations with HART in a private bedroom at the COSMOPOLITAN without her
27
     knowledge or consent for the purpose of obtaining tremendous financial benefit for himself, including
28




                                   FIRST AMENDED COMPLAINT FOR DAMAGES - 7
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 8 of 38 Page ID #:65



     without limitation (a) the benefits obtained through the additional publicity and media attention the
 1

 2   VIDEO garnered, which in turn helped to promote his Irresponsible Tour, which was a record-breaking

 3   comedy, and (b) to increase his overall pop culture status.
 4
     25.    PLAINTIFF is informed and believes and on that basis alleges that JACKSON was involved in
 5
     filming the private consensual sexual encounter between MS. SABBAG and HART.
 6

 7
     26.    MS. SABBAG understood, believed and reasonably expected that the sexual activities in which

 8   she and HART engaged in his private bedroom suite at the COSMOPOLITAN were completely private
 9   and would not be viewed by any other persons. Had MS. SABBAG known that her private sexual
10
     activities were being secretly filmed, MS. SABBAG would not have engaged in any such activities.
11
     27.    PLAINTIFF is informed and believes and on that basis alleges that the FAMEOLOUS
12

13   DEFENDANTS, based on the actions of the COSMO DEFENDANTS, HART, JACKSON and others,

14   obtained a copy of the secretly-filmed recording depicting MS. SABBAG naked and engaged in sexual
15
     relations with HART.      On information and belief, the VIDEO was edited by the FAMEOLOUS
16
     DEFENDANTS into a two-minute and forty eight-second “highlight reel” depicting MS. SABBAG
17
     naked and engaged in sexual intercourse with her sex partner Defendant HART. The FAMEOLOUS
18

19   DEFENDANTS watermarked the VIDEO, so that they would receive “credit,” notoriety, fame and

20   financial gain as the “breaking source” to the public of the VIDEO.
21
     28.    On or around September 17, 2017, the FAMEOLOUS DEFENDANTS published the VIDEO on
22
     the FAMEOLOUS SITE and on the FAMEOLOUS TWITTER depicting MS. SABBAG having private
23

24
     sexual relations with HART in a private bedroom.

25   29.    At no time prior to, during, or after the private consensual sexual encounter between MS.
26   SABBAG and HART did MS. SABBAG ever authorize or consent to any person or entity recording the
27
     private, intimate acts depicted in the VIDEO, or the storage of the VIDEO, or the editing of the VIDEO,
28




                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 8
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 9 of 38 Page ID #:66



     the dissemination, or the publishing and/or exploitation of the VIDEO in any way or manner
 1

 2   whatsoever. On the contrary, MS. SABBAG finds the negligent authorizing, allowing, and otherwise

 3   permitting JACKSON access to HART’S hotel room suite at the COSMOPOLITAN by the COSMO
 4
     DEFENDANTS, the negligent or intentional authorizing, allowing, and otherwise permitting JACKSON
 5
     access to HART’S hotel room suite at the COSMOPOLITAN by HART, the secret recording of her
 6

 7
     private sexual activity by JACKSON and the publishing of the VIDEO by the FAMEOLOUS

 8   DEFENDANTS to be outrageous and egregious. The VIDEO has never been authorized by MS.
 9   SABBAG for any purpose whatsoever, including any form of disclosure to the public whatsoever.
10
     30.    Numerous media outlets and websites picked up on the VIDEO posted on the FAMEOLOUS
11
     SITE and FAMEOLOUS TWITTER, and posted links to it, thus exposing hundreds of millions of
12

13   people to the VIDEO. As a natural and foreseeable consequence, massive numbers of individuals were

14   drawn to the FAMEOLOUS SITE and FAMEOLOUS TWITTER, for which the FAMEOLOUS
15
     DEFENDANTS have reaped tremendous revenues and profits, and have been unjustly enriched
16
     therefrom, based on both the short term web traffic of millions of people who have viewed the VIDEO
17
     and advertisements displayed thereat, and the long term increase in viewership to the FAMELOUS
18

19   SITE, FAMEOLUS TWITTER, and the FAMEOLOUS DEFENDANTS’ other affiliated sites, and the

20   revenues and profits associated therewith for a prolonged period of time.
21
     31.    As a natural and foreseeable consequence of the DEFENDANTS’ actions, MS. SABBAG has
22
     suffered, and continues to suffer, tremendous emotional distress. Her life was “turned upside down” by
23

24
     the negligent and unlawful actions of the DEFENDANTS, including the continued display of the

25   VIDEO on the Internet, and MS. SABBAG continues to suffer from substantial emotional distress, on a
26   daily basis, as a result. In particular, MS. SABBAG has suffered, and continues to suffer, substantial
27

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 9
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 10 of 38 Page ID #:67



     embarrassment and humiliation as a result. Moreover, MS. SABBAG’S goodwill, commercial value,
 1

 2   and brand have been substantially harmed as a result as well.

 3   32.    The commercial value of MS. SABBAG’S name, image, and identity has been, and continues to
 4
     be, substantially diminished by the DEFENDANTS’ actions, including, the negligent or intentional
 5
     authorizing, allowing, and/or otherwise permitting JACKSON access to HART’S hotel room suite at the
 6

 7
     COSMOPOLITAN; the secret taping of MS. SABBAG naked and having sex; the unauthorized

 8   transmission of that recording to the FAMEOLOUS DEFENDANTS; and the unauthorized posting,
 9   publishing, distribution and dissemination of the VIDEO, which is received unfavorably by the public
10
     and by the negative portrayal of MS. SABBAG in the VIDEO to the general public.
11
     33.    The DEFENDANTS’ conduct manifests a depraved disregard for MS. SABBAG’S privacy
12

13   rights and an unauthorized commercial exploitation of her publicity rights.

14   34.    All conditions precedent to the bringing and maintenance of this action and the granting of the
15
     relief requested have been performed, have occurred, or have been waived.
16
                                                 COUNT I
17                                            NEGLIGENCE
                              (by PLAINTIFF against the COSMO DEFENDANTS)
18
           35. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
19
     all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.
20

21         36. Defendants MARRIOTT, individually, and by and through its agents and/or joint venturers,

22   Defendants BLACKSTONE and the COSMOPOLITAN, had a duty to exercise reasonable and ordinary
23
     care and caution in and about the ownership, management, maintenance, supervision, control, and
24
     operation of the COSMOPOLITAN, its reservation system, its room access, and each of its employees,
25

26
     agents, servants and independent contractors, all to the benefit of guests, patrons, business invitees, and

27   persons like Plaintiff Montia Sabbag.
28         37. Defendants MARRIOTT, BLACKSTONE, and the COSMOPOLITAN, by and through their



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 10
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 11 of 38 Page ID #:68



     agents, employees, servants and/or independent contractors, were negligent in their acts and/or
 1

 2   omissions by, amongst other things, authorizing, allowing, and otherwise permitting JACKSON with

 3   unfettered access to HART’S hotel room suite at the COSMOPOLITAN, thereby allowing a
 4
     surreptitious video to be taken of MS. SABBAG by JACKSON.
 5
          38. As a direct and proximate result of the above-said conduct of the COSMO
 6

 7
     DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,

 8   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
 9   incurred expenses and damages relating to the unauthorized use of her image and likeness.
10
                                              COUNT II
11                       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                            (by PLAINTIFF against the COSMO DEFENDANTS)
12
          39. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
13

14   all of the allegations and statements contained in paragraphs 1 through 34, and paragraphs 35 through

15   38, above, inclusive.
16
          40. Defendants MARRIOTT, individually, and by and through its agents and/or joint venturers,
17
     Defendants BLACKSTONE and/or the COSMOPOLITAN, had a duty to exercise reasonable and
18

19
     ordinary care and caution in and about the ownership, management, maintenance, supervision, control,

20   and operation of the COSMOPOLITAN and its employees, agents, servants and independent
21
     contractors, all to the benefit of guests, patrons, business invitees, and persons like Plaintiff Montia
22
     Sabbag.
23
          41. Defendants MARRIOTT, BLACKSTONE, and the COSMOPOLITAN, by and through their
24

25   agents, employees, servants and/or independent contractors, were negligent in their acts and/or

26   omissions by, amongst other things, authorizing, allowing, and otherwise permitting JACKSON with
27
     unfettered access to HART’S hotel room suite at the COSMOPOLITAN, thereby allowing a
28
     surreptitious video to be taken of MS. SABBAG by JACKSON.



                                FIRST AMENDED COMPLAINT FOR DAMAGES - 11
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 12 of 38 Page ID #:69



          42. As a direct and proximate result of the negligent acts and/or omissions of the COSMO
 1

 2   DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,

 3   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
 4
     incurred expenses and damages relating to the unauthorized use of her image and likeness.
 5
                                               COUNT III
 6                                    NEGLIGENT SUPERVISION
                             (by PLAINTIFF against the COSMO DEFENDANTS)
 7

 8        43. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,

 9   all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 35 through 38,
10
     and paragraphs 39 through 42, above, inclusive.
11
          44. Defendants MARRIOTT, individually, and by and through its agents and/or joint venturers,
12
     Defendants BLACKSTONE and/or the COSMOPOLITAN, had a duty to exercise reasonable and
13

14   ordinary care and caution in and about the ownership, management, maintenance, supervision, control,

15   operation, and training of the COSMOPOLITAN and its employees, agents, servants and independent
16
     contractors, all to the benefit of guests, patrons, business invitees, and persons like Plaintiff Montia
17
     Sabbag.
18

19
          45. Defendants MARRIOTT, BLACKSTONE, and the COSMOPOLITAN, by and through their

20   agents, employees, servants and/or independent contractors, were negligent in their acts and/or
21
     omissions by, amongst other things, failing to adequately supervise and/or train their agents, employees,
22
     servants and/or independent contractors with the proper protocol concerning access to a guest’s room
23
     and authorized, allowed, and otherwise permitted JACKSON with unfettered access to HART’S hotel
24

25   room suite at the COSMOPOLITAN.

26        46. As a direct and proximate result of the negligent acts and/or omissions of the COSMO
27

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 12
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 13 of 38 Page ID #:70



     DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
 1

 2   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has

 3   incurred expenses and damages relating to the unauthorized use of her image and likeness.
 4
                                             COUNT IV
 5
                       INVASION OF PRIVACY – INTRUSION UPON SECLUSION
                           (by PLAINTIFF against the COSMO DEFENDANTS)
 6
          47. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
 7
     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 35 through 38,
 8

 9
     paragraphs 39 through 42, and paragraphs 43 through 46, above, inclusive.

10        48. The acts of MARRIOTT, individually, and by and through its agents and/or joint venturers,
11   Defendants BLACKSTONE and/or the COSMOPOLITAN, by and through their agents, employees,
12
     servants, and/or independent contractors, as set forth above, include but are not limited to, facilitating
13
     JACKSON’S conduct by intentionally giving him access to HART’S room.
14

15        49. The intrusions by the COSMO DEFENDANTS were, and are objectionable and offensive to

16   any reasonable person, including PLAINTIFF.
17
          50. As set forth above, the intrusions by the COSMO DEFENDANTS were specific to
18
     PLAINTIFF’S private information and private matters.
19
          51. As a direct and proximate result of the intrusion of seclusion and invasion of privacy by the
20

21   COSMO DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not

22   limited to, severe and permanent emotional distress, embarrassment, past and future medical expenses,
23
     and has incurred expenses and damages relating to the unauthorized use of her image and likeness.
24
                                           COUNT V
25              INVASION OF PRIVACY – PUBLIC DISCLOSURE OF PRIVATE FACTS
                         (by PLAINTIFF against the COSMO DEFENDANTS)
26

27
          52. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 13
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 14 of 38 Page ID #:71



     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 35 through 38,
 1

 2   paragraphs 39 through 42, paragraphs 43 through 46, and paragraphs 47 through 51, above, inclusive.

 3        53. The acts of MARRIOTT, individually, and by and through its agents and/or joint venturers,
 4
     Defendants BLACKSTONE and/or the COSMOPOLITAN, by and through their agents, employees,
 5
     servants, and/or independent contractors, as set forth above, include but are not limited to, facilitating
 6

 7
     JACKSON’S conduct by intentionally giving him access to HART’S room, which led to the public

 8   disclosure of a surreptitiously videotaped recording depicting the PLAINTIFF naked and engaging in
 9   private sexual activity in a private bedroom.
10
          54. The intrusions by the COSMO DEFENDANTS were, and are objectionable and offensive to
11
     any reasonable person, including PLAINTIFF.
12

13        55. As set forth above, the intrusions by the COSMO DEFENDANTS were specific to

14   PLAINTIFF’S private information and private matters and were not a legitimate public concern.
15
          56. As a direct and proximate result of facilitating JACKSON’S conduct, the COSMO
16
     DEFENDANTS contributed to the public disclosure of private facts and an invasion of MS. SABBAG’S
17
     privacy.
18

19        57. As a direct and proximate result of the public disclosure of private facts and invasion of

20   privacy by the COSMO DEFENDANTS, MS. SABBAG has suffered and continues to suffer from,
21
     including but not limited to, severe and permanent emotional distress, embarrassment, past and future
22
     medical expenses, and has incurred expenses and damages relating to the unauthorized use of her image
23

24
     and likeness.

25                                              COUNT VI
                                 INVASION OF PRIVACY – FALSE LIGHT
26                            (by PLAINTIFF against the COSMO DEFENDANTS)
27        58. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 14
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 15 of 38 Page ID #:72



     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 35 through 38,
 1

 2   paragraphs 39 through 42, paragraphs 43 through 46, paragraphs 47 through 51, and paragraphs 52

 3   through 57, above, inclusive.
 4
          59. The acts of MARRIOTT, individually, and by and through its agents and/or joint venturers,
 5
     Defendants BLACKSTONE and/or the COSMOPOLITAN, by and through their agents, employees,
 6

 7
     servants, and/or independent contractors, as set forth above, include but are not limited to, facilitating

 8   JACKSON’S conduct by intentionally giving him access to HART’S room, which led to the public
 9   disclosure of a surreptitiously videotaped recording depicting the PLAINTIFF naked and engaging in
10
     private sexual activity in a private bedroom.
11
          60. The release of the VIDEO, placed PLAINTIFF in a false light and exposed her to hate,
12

13   ridicule, and/or contempt as many in the public believed PLAINTIFF created the VIDEO herself

14   because she was fame-seeking and money hungry, or worse a “whore” and “gold-digger.”
15
          61. The false light in which PLAINTIFF was placed as a result of the acts and/or omissions of the
16
     COSMO DEFENDANTS was, and is objectionable and offensive to any reasonable person, including
17
     PLAINTIFF.
18

19        62. As set forth above, the intrusions by the COSMO DEFENDANTS were specific to

20   PLAINTIFF’S private information and private matters and were not a legitimate public concern.
21
          63. PLAINTIFF suffered injuries and damages to her reputation based upon the false light
22
     portrayal, which resulted based upon the acts and/or omissions of the COSMO DEFENDANTS.
23

24
          64. As a direct and proximate result of facilitating JACKSON’S conduct, the COSMO

25   DEFENDANTS contributed to the false light portrayal of the PLAINTIFF and an invasion of MS.
26   SABBAG’S privacy.
27
          65. As a direct and proximate result of the false light portrayal of PLAINTIFF by the COSMO
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 15
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 16 of 38 Page ID #:73



     DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
 1

 2   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has

 3   incurred expenses and damages relating to the unauthorized use of her image and likeness.
 4
                                                  COUNT VII
 5
                                                NEGLIGENCE
                                          (by PLAINTIFF against HART)
 6
          66. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
 7
     all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.
 8

 9
          67. Defendant HART, individually, and by and through his agents, had a duty to exercise

10   reasonable and ordinary care and caution in and about the ownership, management, maintenance,
11   supervision, control, and operation of his private bedroom suite at the COSMOPOLITAN, all to the
12
     benefit of guests, patrons, business invitees, and persons like Plaintiff Montia Sabbag.
13
          68. Defendant HART, individually, and by and through his agents, employees, servants and/or
14

15   independent contractors, was negligent in his acts and/or omissions by, amongst other things,

16   authorizing, allowing, and/or otherwise permitting JACKSON with unfettered access to his hotel room
17
     suite at the COSMOPOLITAN, thereby allowing a surreptitious video to be taken of MS. SABBAG by
18
     JACKSON.
19
          69. As a direct and proximate result of the above-said conduct of HART, MS. SABBAG has
20

21   suffered and continues to suffer from, including but not limited to, severe and permanent emotional

22   distress, embarrassment, past and future medical expenses, and has incurred expenses and damages
23
     relating to the unauthorized use of her image and likeness.
24
                                          COUNT VIII
25                       NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                                   (by PLAINTIFF against HART)
26

27        70. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 16
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 17 of 38 Page ID #:74



     all of the allegations and statements contained in paragraphs 1 through 34, and paragraphs 66 through
 1

 2   69, above, inclusive.

 3        71. Defendant HART, individually, and by and through its agents, had a duty to exercise
 4
     reasonable and ordinary care and caution in and about the ownership, management, maintenance,
 5
     supervision, control, and operation of his private bedroom suite at the COSMOPOLITAN, all to the
 6

 7
     benefit of guests, patrons, business invitees, and persons like Plaintiff Montia Sabbag.

 8        72. Defendant HART, individually, and by and through his agents, employees, servants and/or
 9   independent contractors, was negligent in his acts and/or omissions by, amongst other things,
10
     authorizing, allowing, and/or otherwise permitting JACKSON with unfettered access to his hotel room
11
     suite at the COSMOPOLITAN, thereby allowing a surreptitious video to be taken of MS. SABBAG by
12

13   JACKSON.

14        73. As a direct and proximate result of the negligent acts and/or omissions of HART, MS.
15
     SABBAG has suffered and continues to suffer from, including but not limited to, severe and permanent
16
     emotional distress, embarrassment, past and future medical expenses, and has incurred expenses and
17
     damages relating to the unauthorized use of her image and likeness.
18

19                                               COUNT IX
                                         NEGLIGENT SUPERVISION
20                                       (by PLAINTIFF against HART)
21
          74. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
22
     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 66 through 69,
23
     and paragraphs 70 through 73, above, inclusive.
24

25        75. Defendant HART, individually, and by and through his agents, had a duty to exercise

26   reasonable and ordinary care and caution in and about the ownership, management, maintenance,
27
     supervision, control, and operation of his private bedroom suite at the COSMOPOLITAN, all to the
28
     benefit of guests, patrons, business invitees, and persons like Plaintiff Montia Sabbag.



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 17
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 18 of 38 Page ID #:75



          76. Defendant HART, by and through his agents, employees, servants and/or independent
 1

 2   contractors, was negligent in his acts and/or omissions by, amongst other things, failing to adequately

 3   supervise and/or monitor who was in his private bedroom suite at the COSMOPOLITAN and thereby
 4
     allowing a surreptitious video to be taken of MS. SABBAG by JACKSON.
 5
          77. As a direct and proximate result of the negligent acts and/or omissions of HART, MS.
 6

 7
     SABBAG has suffered and continues to suffer from, including but not limited to, severe and permanent

 8   emotional distress, embarrassment, past and future medical expenses, and has incurred expenses and
 9   damages relating to the unauthorized use of her image and likeness.
10
                                            COUNT X
11                     INVASION OF PRIVACY – INTRUSION UPON SECLUSION
                                    (by PLAINTIFF against HART)
12
          78. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
13
     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 66 through 69,
14

15   paragraphs 70 through 73, and paragraphs 74 through 77, above, inclusive.

16        79. The acts of HART, individually, and by and through its agents, employees, servants, and/or
17
     independent contractors, as set forth above, include but are not limited to, facilitating JACKSON’S
18
     conduct by intentionally giving JACKSON unfettered access to HART’S room.
19
          80. The intrusions by HART were, and are objectionable and offensive to any reasonable person,
20

21   including PLAINTIFF.

22        81. As set forth above, the intrusions by HART were specific to PLAINTIFF’S private information
23
     and private matters.
24
          82. As a direct and proximate result of the intrusion of seclusion and invasion of privacy by
25

26
     HART, MS. SABBAG has suffered and continues to suffer from, including but not limited to, severe

27   and permanent emotional distress, embarrassment, past and future medical expenses, and has incurred
28   expenses and damages relating to the unauthorized use of her image and likeness.



                                FIRST AMENDED COMPLAINT FOR DAMAGES - 18
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 19 of 38 Page ID #:76



                                         COUNT XI
 1
                INVASION OF PRIVACY – PUBLIC DISCLOSURE OF PRIVATE FACTS
                                 (by PLAINTIFF against HART)
 2

 3        83. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,

 4   all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 66 through 69,
 5
     paragraphs 70 through 73, paragraphs 74 through 77, and paragraphs 78 through 82, above, inclusive.
 6
          84. The acts of HART, individually, and by and through his agents, employees, servants, and/or
 7

 8
     independent contractors, as set forth above, include but are not limited to, facilitating JACKSON’S

 9   conduct by intentionally giving him unfettered access to HART’S room, which led to the public
10   disclosure of a surreptitiously videotaped recording depicting the PLAINTIFF naked and engaging in
11
     private sexual activity in a private bedroom.
12
          85. The intrusions by HART were, and are objectionable and offensive to any reasonable person,
13

14   including PLAINTIFF.

15        86. As set forth above, the intrusions by HART were specific to PLAINTIFF’S private information
16
     and private matters and were not a legitimate public concern.
17
          87. As a direct and proximate result of facilitating JACKSON’S conduct, HART contributed to the
18
     public disclosure of private facts and an invasion of MS. SABBAG’S privacy.
19

20        88. As a direct and proximate result of the public disclosure of private facts and invasion of

21   privacy by HART, MS. SABBAG has suffered and continues to suffer from, including but not limited
22
     to, severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
23
     incurred expenses and damages relating to the unauthorized use of her image and likeness.
24

25
                                               COUNT XII
                                  INVASION OF PRIVACY – FALSE LIGHT
26
                                       (by PLAINTIFF against HART)

27        89. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 19
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 20 of 38 Page ID #:77



     all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 66 through 69,
 1

 2   paragraphs 70 through 73, paragraphs 74 through 77, paragraphs 78 through 82, and paragraphs 83

 3   through 88, above, inclusive.
 4
          90. The acts of HART, individually, and by and through his agents, employees, servants, and/or
 5
     independent contractors, as set forth above, include but are not limited to, facilitating JACKSON’S
 6

 7
     conduct by intentionally giving JACKSON access to his room, which led to the public disclosure of a

 8   surreptitiously videotaped recording depicting the PLAINTIFF naked and engaging in private sexual
 9   activity in a private bedroom.
10
          91. The release of the VIDEO, placed PLAINTIFF in a false light and exposed her to hate,
11
     ridicule, and/or contempt as many in the public believed PLAINTIFF created the VIDEO herself
12

13   because she was fame-seeking and money hungry, or worse a “whore” and “gold-digger.”

14        92. The false light in which PLAINTIFF was placed as a result of the acts and/or omissions of
15
     HART was, and is objectionable and offensive to any reasonable person, including PLAINTIFF.
16
          93. As set forth above, the intrusions by HART were specific to PLAINTIFF’S private information
17
     and private matters and were not a legitimate public concern.
18

19        94. PLAINTIFF suffered injuries and damages to her reputation based upon the false light

20   portrayal, which resulted based upon the acts and/or omissions of HART.
21
          95. As a direct and proximate result of facilitating JACKSON’S conduct, HART contributed to the
22
     false light portrayal of the PLAINTIFF and an invasion of MS. SABBAG’S privacy.
23

24
          96. As a direct and proximate result of the false light portrayal of PLAINTIFF by HART, MS.

25   SABBAG has suffered and continues to suffer from, including but not limited to, severe and permanent
26   emotional distress, embarrassment, past and future medical expenses, and has incurred expenses and
27
     damages relating to the unauthorized use of her image and likeness.
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 20
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 21 of 38 Page ID #:78



                                                COUNT XIII
 1                                             NEGLIGENCE
                                       (by PLAINTIFF against JACKSON)
 2
          97. PLAINTIFF realleges as though fully set forth at length, and incorporates herein by reference,
 3

 4   all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.

 5        98. Defendant JACKSON had a duty to exercise reasonable and ordinary care and caution with
 6
     respect to guests, patrons, business invitees, and persons like Plaintiff Montia Sabbag.
 7
          99. Defendant JACKSON was negligent in his acts and/or omissions by, amongst other things,
 8

 9
     negligently engaging in acts, as set forth above, that JACKSON knew or reasonably should have known,

10   would cause harm to PLAINTIFF.
11        100.      As a direct and proximate result of the above-said conduct of JACKSON, MS. SABBAG
12
     has suffered and continues to suffer from, including but not limited to, severe and permanent emotional
13
     distress, embarrassment, past and future medical expenses, and has incurred expenses and damages
14

15   relating to the unauthorized use of her image and likeness.

16                                        COUNT XIV
                         NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
17                               (by PLAINTIFF against JACKSON)
18
          101.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
19
     reference, all of the allegations and statements contained in paragraphs 1 through 34, and paragraphs 97
20

21
     through 100, above, inclusive.

22        102.      Defendant JACKSON had a duty to exercise reasonable and ordinary care and caution
23
     with respect to guests, patrons, business invitees, and persons like Plaintiff Montia Sabbag.
24
          103.      Defendant JACKSON was negligent in his acts and/or omissions by, amongst other
25
     things, negligently engaging in acts, as set forth above, that JACKSON knew or reasonably should have
26

27   known, would cause harm to PLAINTIFF.

28        104.      As a direct and proximate result of the negligent acts and/or omissions of JACKSON,



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 21
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 22 of 38 Page ID #:79



     MS. SABBAG has suffered and continues to suffer from, including but not limited to, severe and
 1

 2   permanent emotional distress, embarrassment, past and future medical expenses, and has incurred

 3   expenses and damages relating to the unauthorized use of her image and likeness.
 4
                                           COUNT XV
 5
                       INVASION OF PRIVACY – INTRUSION UPON SECLUSION
                                  (by PLAINTIFF against JACKSON)
 6
          105.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
 7
     reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 97
 8

 9
     through 100, and paragraphs 101 through 104, above, inclusive.

10        106.      The acts of JACKSON, as set forth above, including but are not limited to, the improper
11   and/or unauthorized access to HART’S room, the concealment of a video recording device, the
12
     surreptitious, unauthorized, and illegal videotaping of PLAINTIFF and the distribution of said VIDEO,
13
     were unauthorized intrusions into PLAINTIFF’S seclusion.
14

15        107.      The intrusions by JACKSON were, and are objectionable and offensive to any

16   reasonable person, including PLAINTIFF.
17
          108.      As set forth above, the intrusions by JACKSON were in a private hotel bedroom, at times
18
     PLAINTIFF was naked and engaged in private, consensual sexual activity, and when she had the
19
     greatest expectation of privacy.
20

21   and private matters.

22        109.      As a direct and proximate result of the intrusion of seclusion and invasion of privacy by
23
     JACKSON, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
24
     severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
25

26
     incurred expenses and damages relating to the unauthorized use of her image and likeness.

27

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 22
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 23 of 38 Page ID #:80



                                          COUNT XVI
 1
                 INVASION OF PRIVACY – PUBLIC DISCLOSURE OF PRIVATE FACTS
                                 (by PLAINTIFF against JACKSON)
 2

 3        110.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by

 4   reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 97
 5
     through 100, paragraphs 101 through 104, and paragraphs 105 through 109, above, inclusive.
 6
          111.      The acts of JACKSON, as set forth above, include but are not limited to, the improper
 7

 8
     and/or unauthorized access to HART’S room, the concealment of a video recording device, the

 9   surreptitious, unauthorized, and illegal videotaping of PLAINTIFF and the distribution of said VIDEO,
10   which was disseminated to the public, was an unauthorized public disclosure of private facts abut
11
     PLAINTIFF.
12
          112.      The intrusions/disclosures by JACKSON were, and are objectionable and offensive to
13

14   any reasonable person, including PLAINTIFF.

15        113.      As set forth above, the intrusions/disclosures by JACKSON were specific to
16
     PLAINTIFF’S private information and private matters and were not a legitimate public concern.
17
          114.      As a direct and proximate result of the public disclosure of private facts and invasion of
18
     privacy by JACKSON, MS. SABBAG has suffered and continues to suffer from, including but not
19

20   limited to, severe and permanent emotional distress, embarrassment, past and future medical expenses,

21   and has incurred expenses and damages relating to the unauthorized use of her image and likeness.
22
                                              COUNT XVII
23                               INVASION OF PRIVACY – FALSE LIGHT
                                     (by PLAINTIFF against JACKSON)
24
          115.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
25

26
     reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 97

27   through 100, paragraphs 101 through 104, paragraphs 105 through 109, and paragraphs 110 through
28   114, above, inclusive.



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 23
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 24 of 38 Page ID #:81



          116.      The acts of JACKSON, as set forth above, include but are not limited to, the improper
 1

 2   and/or unauthorized access to HART’S room, the concealment of a video recording device, the

 3   surreptitious, unauthorized, and illegal videotaping of PLAINTIFF and the distribution of said VIDEO,
 4
     were unauthorized invasions of PLAINTIFF’S privacy.
 5
          117.      The release of the VIDEO, placed PLAINTIFF in a false light and exposed her to hate,
 6

 7
     ridicule, and/or contempt as many in the public believed PLAINTIFF created the VIDEO herself

 8   because she was fame-seeking and money hungry, or worse a “whore” and “gold-digger.”
 9        118.      The false light in which PLAINTIFF was placed as a result of the acts and/or omissions
10
     of JACKSON was, and is objectionable and offensive to any reasonable person, including PLAINTIFF.
11
          119.      As set forth above, the intrusions by JACKSON were specific to PLAINTIFF’S private
12

13   information and private matters and were not a legitimate public concern.

14        120.      PLAINTIFF suffered injuries and damages to her reputation based upon the false light
15
     portrayal, which occurred based upon the acts and/or omissions of JACKSON.
16
          121.      As a direct and proximate result of the false light portrayal of PLAINTIFF by
17
     JACKSON, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
18

19   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has

20   incurred expenses and damages relating to the unauthorized use of her image and likeness.
21
                                              COUNT XVIII
                                              NEGLIGENCE
22
                           (by PLAINTIFF against the FAMEOLOUS DEFENDANTS)
23
          122.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
24
     reference, all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.
25

26
          123.      Defendants the FAMEOLOUS DEFENDANTS, individually, and by and through their

27   agents, employees, servants and/or independent contractors, had a duty to exercise reasonable and
28   ordinary care and caution with persons like Plaintiff Montia Sabbag.



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 24
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 25 of 38 Page ID #:82



          124.     Defendants the FAMEOLOUS DEFENDANTS, individually, and by and through their
 1

 2   agents, employees, servants and/or independent contractors, were negligent in their acts and/or

 3   omissions by, amongst other things, negligently engaging in acts, as set forth above, that the
 4
     FAMEOLOUS DEFENDANTS knew or reasonably should have known, would cause harm to
 5
     PLAINTIFF.
 6

 7
          125.     As a direct and proximate result of the above-said conduct of the FAMEOLOUS

 8   DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
 9   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
10
     incurred expenses and damages relating to the unauthorized use of her image and likeness.
11
                                              COUNT XIX
12
                         NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
13
                          (by PLAINTIFF against the FAMEOLOUS DEFENDANTS)

14        126.     PLAINTIFF realleges as though fully set forth at length, and incorporates herein by

15   reference, all of the allegations and statements contained in paragraphs 1 through 34, and paragraphs
16
     122 through 125, above, inclusive.
17
          127.     Defendants the FAMEOLOUS DEFENDANTS, individually, and by and through their
18

19
     agents, employees, servants and/or independent contractors, had a duty to exercise reasonable and

20   ordinary care and caution with persons like Plaintiff Montia Sabbag.
21
          128.     Defendants the FAMEOLOUS DEFENDANTS, individually, and by and through their
22
     agents, employees, servants and/or independent contractors, were negligent in their acts and/or
23
     omissions by, amongst other things, negligently engaging in acts, as set forth above, that the
24

25   FAMEOLOUS DEFENDANTS knew or reasonably should have known, would cause harm to

26   PLAINTIFF.
27
          129.     As a direct and proximate result of the negligent acts and/or omissions of the
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 25
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 26 of 38 Page ID #:83



     FAMEOLOUS DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but
 1

 2   not limited to, severe and permanent emotional distress, embarrassment, past and future medical

 3   expenses, and has incurred expenses and damages relating to the unauthorized use of her image and
 4
     likeness.
 5
                                              COUNT XX
 6                     INVASION OF PRIVACY – INTRUSION UPON SECLUSION
                         (by PLAINTIFF against the FAMEOLOUS DEFENDANTS)
 7
          130.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
 8

 9
     reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 122

10   through 125, and paragraphs 126 through 129, above, inclusive.
11        131.      The FAMEOLOUS DEFENDANTS, without PLAINTIFF’S consent and against
12
     PLAINTIFF’S will, have grossly invaded PLAINTIFF’S protected rights of privacy as recognized under
13
     California common law, by obtaining, watching and editing the secretly recorded video footage
14

15   involving PLAINTIFF and by posting and publicly disclosing the VIDEO depicting PLAINTIFF naked

16   from the waist down and engaged in private intimate consensual relations with HART in a private
17
     bedroom. In doing so, the FAMEOLOUS DEFENDANTS “peered into the private bedroom” and
18
     enabled the general public to “peer into the private bedroom” and watch PLAINTIFF when she was
19
     naked and engaged in private sexual activity, without PLAINTIFF’S knowledge, authorization, or
20

21   consent.

22        132.      The FAMEOLOUS DEFENDANTS’ acquiring, viewing, editing, posting, publishing,
23
     distributing, disseminating and exploiting of PLAINTIFF naked from the waist down and engaged in
24
     sexual relations in private quarters was not carried out for reasonable or legitimate purposes, but rather
25

26
     to reap substantial revenues and profits at the expense of PLAINTIFF and others. PLAINTIFF had a

27   reasonable expectation of privacy in having private consensual sexual relations with HART in a private
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 26
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 27 of 38 Page ID #:84



     bedroom, and had no knowledge of, and did not consent to, the recording or dissemination of such
 1

 2   private sexual activity.

 3        133.       The actions by the FAMEOLOUS DEFENDANTS are offensive and objectionable to
 4
     PLAINTIFF, and would be offensive and objectionable to any reasonable person of ordinary
 5
     sensibilities, and is not of legitimate public concern.
 6

 7
          134.      The FAMEOLOUS DEFENDANTS knew or should have known that the private video

 8   footage, depicting PLAINTIFF naked and engaged in consensual sexual activity in a private bedroom,
 9   contained private and confidential information and content, and that PLAINTIFF had a reasonable
10
     expectation of privacy in the activities depicted therein, and that the FAMEOLOUS DEFENDANTS’
11
     conduct would reveal private and personal things about PLAINTIFF which the FAMEOLOUS
12

13   DEFENDANTS had no right to disseminate, disclose, or exploit, and that the publication of these

14   private facts would constitute a clear and egregious violation of PLAINTIFF’S right of privacy.
15
          135.      The FAMEOLOUS DEFENDANTS violated PLAINTIFF’S fundamental privacy rights
16
     by the conduct alleged herein, including the outrageous intrusion into PLAINTIFF’S privacy and the
17
     publication, dissemination, and exploitation of the VIDEO in an unprivileged manner calculated to
18

19   financially capitalize therefrom, to garner publicity throughout the world, and to unjustly enrich the

20   FAMEOLOUS DEFENDANTS in conscious disregard of PLAINTIFF’S right of privacy.
21
          136.      PLAINTIFF is informed and believes and thereon alleges that the FAMEOLOUS
22
     DEFENDANTS acted with actual malice and reckless disregard of PLAINTIFF’S right of privacy.
23

24
          137.      As a direct and proximate result of the aforementioned acts by the FAMEOLOUS

25   DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
26   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
27
     incurred expenses and damages relating to the unauthorized use of her image and likeness.
28




                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 27
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 28 of 38 Page ID #:85



          138.      PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
 1

 2   acts of the FAMEOLOUS DEFENDANTS were done intentionally or with a conscious and/or reckless

 3   disregard of PLAINTIFF’S rights, and with the intent to vex, injure or annoy, such as to constitute
 4
     oppression, fraud, or malice.
 5
                                            COUNT XXI
 6               INVASION OF PRIVACY – PUBLIC DISCLOSURE OF PRIVATE FACTS
                        (by PLAINTIFF against the FAMEOLOUS DEFENDANTS)
 7

 8
          139.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by

 9   reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 122
10   through 125, paragraphs 126 through 129, and paragraphs 130 through 138, above, inclusive.
11
          140.      The FAMEOLOUS DEFENDANTS, without PLAINTIFF’S consent and against
12
     PLAINTIFF’S will, have grossly invaded PLAINTIFF’S protected rights of privacy as recognized under
13

14   California common law, by obtaining, watching and editing the secretly recorded video footage

15   involving PLAINTIFF and by posting and publicly disclosing the VIDEO depicting PLAINTIFF naked
16
     from the waist down and engaged in private intimate consensual relations with HART in a private
17
     bedroom. In doing so, the FAMEOLOUS DEFENDANTS “peered into the private bedroom” and
18
     enabled the general public to “peer into the private bedroom” and watch PLAINTIFF when she was
19

20   naked and engaged in private sexual activity, without PLAINTIFF’S knowledge, authorization, or

21   consent.
22
          141.      The FAMEOLOUS DEFENDANTS’ acquiring, viewing, editing, posting, publishing,
23
     distributing, disseminating and exploiting of PLAINTIFF naked from the waist down and engaged in
24

25
     sexual relations in private quarters was not carried out for reasonable or legitimate purposes, but rather

26   to reap substantial revenues and profits at the expense of PLAINTIFF and others. PLAINTIFF had a
27   reasonable expectation of privacy in having private consensual sexual relations with HART in a private
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 28
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 29 of 38 Page ID #:86



     bedroom, and had no knowledge of, and did not consent to, the recording or dissemination of such
 1

 2   private sexual activity.

 3        142.      The actions by the FAMEOLOUS DEFENDANTS are offensive and objectionable to
 4
     PLAINTIFF, and would be offensive and objectionable to any reasonable person of ordinary
 5
     sensibilities, and is not of legitimate public concern.
 6

 7
          143.      The FAMEOLOUS DEFENDANTS knew or should have known that the private video

 8   footage, depicting PLAINTIFF naked and engaged in consensual sexual activity in a private bedroom,
 9   contained private and confidential information and content, and that PLAINTIFF had a reasonable
10
     expectation of privacy in the activities depicted therein, and that the FAMEOLOUS DEFENDANTS’
11
     conduct would reveal private and personal things about PLAINTIFF which the FAMEOLOUS
12

13   DEFENDANTS had no right to disseminate, disclose, or exploit, and that the publication of these

14   private facts would constitute a clear and egregious violation of PLAINTIFF’S right of privacy.
15
          144.      The FAMEOLOUS DEFENDANTS violated PLAINTIFF’S fundamental privacy rights
16
     by the conduct alleged herein, including the outrageous intrusion into PLAINTIFF’S privacy and the
17
     publication, dissemination, and exploitation of the VIDEO in an unprivileged manner calculated to
18

19   financially capitalize therefrom, to garner publicity throughout the world, and to unjustly enrich the

20   FAMEOLOUS DEFENDANTS in conscious disregard of PLAINTIFF’S right of privacy.
21
          145.      PLAINTIFF is informed and believes and thereon alleges that the FAMEOLOUS
22
     DEFENDANTS acted with actual malice and reckless disregard of PLAINTIFF’S right of privacy.
23

24
          146.      As a direct and proximate result of the aforementioned acts by the FAMEOLOUS

25   DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
26   severe and permanent emotional distress, embarrassment, past and future medical expenses, and has
27
     incurred expenses and damages relating to the unauthorized use of her image and likeness.
28




                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 29
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 30 of 38 Page ID #:87



          147.      PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
 1

 2   acts of the FAMEOLOUS DEFENDANTS were done intentionally or with a conscious and/or reckless

 3   disregard of PLAINTIFF’S rights, and with the intent to vex, injure or annoy, such as to constitute
 4
     oppression, fraud, or malice.
 5
                                              COUNT XXII
 6                               INVASION OF PRIVACY – FALSE LIGHT
                           (by PLAINTIFF against the FAMEOLOUS DEFENDANTS)
 7

 8
          148.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by

 9   reference, all of the allegations and statements contained in paragraphs 1 through 34, paragraphs 122
10   through 125, paragraphs 126 through 129, paragraphs 130 through 138, paragraphs 139 through 147,
11
     above, inclusive.
12
          149.      The FAMEOLOUS DEFENDANTS, without PLAINTIFF’S consent and against
13

14   PLAINTIFF’S will, have grossly invaded PLAINTIFF’S protected rights of privacy as recognized under

15   California common law, by obtaining, watching and editing the secretly recorded video footage
16
     involving PLAINTIFF and by posting and publicly disclosing the VIDEO depicting PLAINTIFF naked
17
     from the waist down and engaged in private intimate consensual relations with HART in a private
18
     bedroom. In doing so, the FAMEOLOUS DEFENDANTS “peered into the private bedroom” and
19

20   enabled the general public to “peer into the private bedroom” and watch PLAINTIFF when she was

21   naked and engaged in private sexual activity, without PLAINTIFF’S knowledge, authorization, or
22
     consent.
23
          150.      The FAMEOLOUS DEFENDANTS’ acquiring, viewing, editing, posting, publishing,
24

25
     distributing, disseminating and exploiting of PLAINTIFF naked from the waist down and engaged in

26   sexual relations in private quarters was not carried out for reasonable or legitimate purposes, but rather
27   to reap substantial revenues and profits at the expense of PLAINTIFF and others. PLAINTIFF had a
28
     reasonable expectation of privacy in having private consensual sexual relations with HART in a private



                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 30
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 31 of 38 Page ID #:88



     bedroom, and had no knowledge of, and did not consent to, the recording or dissemination of such
 1

 2   private sexual activity.

 3        151.      In releasing the VIDEO, the FAMEOLOUS DEFENDANTS portrayed PLAINTIFF in a
 4
     false light and exposed her to hate, ridicule, and/or contempt from the public.
 5
          152.      The actions by the FAMEOLOUS DEFENDANTS are offensive and objectionable to
 6

 7
     PLAINTIFF, and would be offensive and objectionable to any reasonable person of ordinary

 8   sensibilities, and is not of legitimate public concern.
 9        153.      The FAMEOLOUS DEFENDANTS knew or should have known that the private video
10
     footage, depicting PLAINTIFF naked and engaged in consensual sexual activity in a private bedroom,
11
     contained private and confidential information and content, and that PLAINTIFF had a reasonable
12

13   expectation of privacy in the activities depicted therein, and that the FAMEOLOUS DEFENDANTS’

14   conduct would reveal private and personal things about PLAINTIFF which the FAMEOLOUS
15
     DEFENDANTS had no right to disseminate, disclose, or exploit, and that the publication of these
16
     private facts would constitute a clear and egregious violation of PLAINTIFF’S right of privacy.
17
          154.      The FAMEOLOUS DEFENDANTS violated PLAINTIFF’S fundamental privacy rights
18

19   by the conduct alleged herein, including the outrageous intrusion into PLAINTIFF’S privacy and the

20   publication, dissemination, and exploitation of the VIDEO in an unprivileged manner calculated to
21
     financially capitalize therefrom, to garner publicity throughout the world, and to unjustly enrich the
22
     FAMEOLOUS DEFENDANTS in conscious disregard of PLAINTIFF’S right of privacy.
23

24
          155.      PLAINTIFF is informed and believes and thereon alleges that the FAMEOLOUS

25   DEFENDANTS acted with actual malice and reckless disregard of PLAINTIFF’S right of privacy.
26        156.      As a direct and proximate result of the aforementioned acts by the FAMEOLOUS
27

28




                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 31
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 32 of 38 Page ID #:89



     DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but not limited to,
 1

 2   severe and permanent emotional distress, embarrassment, damage to her reputation, past and future

 3   medical expenses, and has incurred expenses and damages relating to the unauthorized use of her image
 4
     and likeness.
 5
          157.       PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
 6

 7
     acts of the FAMEOLOUS DEFENDANTS were done intentionally or with a conscious and/or reckless

 8   disregard of PLAINTIFF’S rights, and with the intent to vex, injure or annoy, such as to constitute
 9   oppression, fraud, or malice.
10
                                           COUNT XXIII
11                       INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                    (by PLAINTIFF against HART)
12
          158.       PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
13

14   reference, all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.

15        159.       At all times herein, HART acted intentionally and unreasonably by conspiring with
16
     JACKSON to create the secretly filemd video footage and causing it to be disseminated to third parties
17
     when he knew or should have known that PLAINTIFF’S emotional distress would likely result.
18
          160.       HART has both directly and indirectly earned profits and revenues through the release of
19

20   the VIDEO, which depicted PLAINTIFF naked and engaged in consensual sexual activity in a private

21   bedroom, at a time when PLAINTIFF had a reasonable expectation of privacy in the activities depicted
22
     therein. Additionally, PLAINTIFF never authorized the creation, distribution and/or dissemination of
23
     the VIDEO, which HART has used to generate his own personal financial gain.
24

25
          161.       HART’S conduct was intentional and malicious and done for the purpose of causing, or

26   was known by HART to likely cause PLAINTIFF humiliation, mental anguish, embarrassment and
27   severe emotional distress and was done with the wanton and reckless disregard of the consequences to
28
     PLAINTIFF.



                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 32
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 33 of 38 Page ID #:90



          162.      As such, in doing the acts alleged hereinabove, HART has acted outrageously and
 1

 2   beyond all reasonable bounds of decency, and intentionally inflicted severe emotional distress upon

 3   PLAINTIFF, to her detriment.
 4
          163.      As a proximate result of the aforementioned wrongful conduct, PLAINTIFF has suffered
 5
     substantial monetary damages, including damages to her personal and professional reputation and
 6

 7
     career, and substantial emotional distress, anxiety and worry.

 8        164.      PLAINTIFF is informed and believes and thereon alleges that HART acted with actual
 9   malice and reckless disregard of PLAINTIFF’S right to privacy.
10
          165.      As a direct and proximate result of the aforementioned acts by HART, MS. SABBAG has
11
     suffered and continues to suffer from, including but not limited to, severe and permanent emotional
12

13   distress, embarrassment, damage to her reputation, past and future medical expenses, and has incurred

14   expenses and damages relating to the unauthorized use of her image and likeness.
15
          166.      PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
16
     acts of HART were done intentionally or with a conscious and/or reckless disregard of PLAINTIFF’S
17
     rights, and with the intent to vex, injure or annoy, such as to constitute oppression, fraud, or malice.
18

19                                           COUNT XXIV
                        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
20                 (by PLAINTIFF against JACKSON and the FAMEOLOUS DEFENDANTS)

21        167.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
22
     reference, all of the allegations and statements contained in paragraphs 1 through 34, and paragraphs
23
     158 through 166, above, inclusive.
24

25
          168.      At all times herein, JACKSON acted intentionally and unreasonably in creating the

26   secretly-filmed video and causing it to be disseminated to third parties when he knew or should have
27   known that PLAINTIFF’S emotional distress would likely result. The FAMEOLOUS DEFENDANTS
28
     acted intentionally and unreasonably in acquiring, viewing, editing, publishing, distributing, and



                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 33
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 34 of 38 Page ID #:91



     disseminating the VIDEO when they knew or should have known that emotional distress would likely
 1

 2   result to PLAINTIFF.

 3        169.      JACKSON’S and the FAMEOLOUS DEFENDANTS conduct was intentional and
 4
     malicious and done for the purpose of causing, or was known by them to likely cause PLAINTIFF
 5
     humiliation, mental anguish, embarrassment and severe emotional distress, and was done with the
 6

 7
     wanton and reckless disregard of the consequences to PLAINTIFF.

 8        170.      As such, in doing the acts alleged hereinabove, JACKSON and the FAMEOLOUS
 9   DEFENDANTS have acted outrageously and beyond all reasonable bounds of decency, and
10
     intentionally inflicted severe emotional distress upon PLAINTIFF, to her detriment.
11
          171.      As a proximate result of the aforementioned wrongful conduct, PLAINTIFF has suffered
12

13   substantial monetary damages, including damages to her personal and professional reputation and

14   career, and substantial emotional distress, anxiety and worry.
15
          172.      PLAINTIFF is informed and believes and thereon alleges that JACKSON and the
16
     FAMEOLOUS DEFENDANTS acted with actual malice and reckless disregard of PLAINTIFF’S right
17
     to privacy.
18

19        173.      As a direct and proximate result of the aforementioned acts by JACKSON and the

20   FAMEOLOUS DEFENDANTS, MS. SABBAG has suffered and continues to suffer from, including but
21
     not limited to, severe and permanent emotional distress, embarrassment, damage to her reputation, past
22
     and future medical expenses, and has incurred expenses and damages relating to the unauthorized use of
23

24
     her image and likeness.

25        174.      PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
26

27

28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 34
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 35 of 38 Page ID #:92



     acts of JACKSON and the FAMEOLOUS DEFENDANTS were done intentionally or with a conscious
 1

 2   and/or reckless disregard of PLAINTIFF’S rights, and with the intent to vex, injure or annoy, such as to

 3   constitute oppression, fraud, or malice.
 4
                                          COUNT XXV
 5               VIOLATIONS OF CALIFORNIA CONSTITUTION – RIGHT TO PRIVACY
                              (by PLAINTIFF against the DEFENDANTS)
 6
          175.      PLAINTIFF realleges as though fully set forth at length, and incorporates herein by
 7

 8
     reference, all of the allegations and statements contained in paragraphs 1 through 34, above, inclusive.

 9        176.      PLAINTIFF had a reasonable expectation of privacy in engaging in private consensual
10   sexual relations in a private bedroom at all relevant times, and did not know about, nor consent to, the
11
     taping of the activity depicted in the secretly filed VIDEO, or its publication or dissemination.
12
          177.      The DEFENDANTS violated PLAINTIFF’S fundamental privacy rights by the conduct
13

14   alleged herein, including the outrageous intrusion into PLAINTIFF’S privacy and the publication, and

15   dissemination of the secretly-filmed VIDEO in an unprivileged manner in conscious disregard of
16
     PLAINTIFF’S rights.
17
          178.      The DEFENDANTS disclosed or caused to be disclosed to third parties the contents of
18
     the secretly-filmed VIDEO depicting PLAINTIFF in about 2017 engaged in private consensual sexual
19

20   relations with HART in a private bedroom suite at the COSMOPOLITAN. The DEFENDANTS knew,

21   or should have known, that the VIDEO contained private and confidential information; that PLAINTIFF
22
     had a reasonable expectation of privacy in engaging in the activity depicted in the VIDEO; that the
23
     VIDEO was taken without PLAINTIFF’S knowledge, consent, or approval and would reveal private and
24

25
     personal things about PLAINTIFF if disclosed to third parties which the DEFENDANTS had no right to

26   disseminate or disclose; and that this publication of these private facts would be offensive and
27   objectionable to a reasonable person of ordinary sensibilities, and would have the natural tendency of
28
     causing substantial damages to PLAINTIFF.



                                  FIRST AMENDED COMPLAINT FOR DAMAGES - 35
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 36 of 38 Page ID #:93



          179.       The DEFENDANTS actions have not served any legitimate public interest.
 1

 2        180.       PLAINTIFF is informed and believes and thereon alleges that the DEFENDANTS have

 3   acted with actual malice and reckless disregard of PLAINTIFF’S rights, including her right to privacy.
 4
          181.        As a direct and proximate result of the aforementioned acts by the DEFENDANTS, MS.
 5
     SABBAG has suffered and continues to suffer from, including but not limited to, severe and permanent
 6

 7
     emotional distress, embarrassment, damage to her reputation, past and future medical expenses, and has

 8   incurred expenses and damages relating to the unauthorized use of her image and likeness.
 9        182.       PLAINTIFF is informed and believes and on that basis alleges that the aforementioned
10
     acts of the DEFENDANTS were done intentionally or with a conscious and/or reckless disregard of
11
     PLAINTIFF’S rights, and with the intent to vex, injure or annoy, such as to constitute oppression, fraud,
12

13   or malice.

14                                             PRAYER FOR RELIEF
15
            WHEREFORE, Plaintiff Montia Sabbag prays for judgment in her favor and against defendants
16
     Kevin Hart, Jonathan Todd Jackson, Marriott International, Inc., The Blackstone Group, Inc., The
17
     Cosmopolitan of Las Vegas, Ashley M. Germon, and Fameolous Ent, LLC as follows:
18

19          a. For an award of general and special damages in an amount in excess of SIXTY MILLION

20                ($60,000,000.00) DOLLLARS;
21
            b. For the costs of this action;
22
            c. For attorney’s fees incurred herein;
23

24
            d. For an Order and Judgment transferring to PLAINTIFF all of the DEFENDANTS’ right,

25                title and interest in and to the secretly-recorded video footage depicting PLAINTIFF’S sexual
26                encounter with HART, and all portions and content thereof, and all copies and reproductions
27
                  thereof contained in all media;
28




                                   FIRST AMENDED COMPLAINT FOR DAMAGES - 36
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 37 of 38 Page ID #:94



            e. For an Order and Judgment requiring delivery to PLAINTIFF of all copies of the secretly-
 1

 2              recorded video footage depicting PLAINTIFF’S sexual encounter with HART, and all

 3              portions and content thereof, in all formats and all forms of media, including electronic and
 4
                physical media, within the DEFENDANTS’ possession, custody or control, including
 5
                without limitation turning over to PLAINTIFF any and all storage devices (such as CDs,
 6

 7
                DVDs, hard drives, flash drives, tapes, and disks) containing same;

 8          f. For an Order and Judgment requiring the DEFENDANTS to turn over to PLAINTIFF all
 9              information pertaining to the secretly-recorded video footage depicting PLAINTIFF’S sexual
10
                encounter with HART, including without limitation, all activity by all persons and entities
11
                related to the creation, storage, transportation, editing, distributing, disseminating,
12

13              publishing, displaying, posting for view or access on or through the Internet or any other

14              manner or media outlet, broadcasting, transferring, licensing, selling, offering to sell or
15
                license, or otherwise using, exploiting or attempting to exploit, such footage or any portions
16
                or content thereof or any copies thereof, in any and all formats and media, including all
17
                electronic and physical media;
18

19          g. For any other and further legal and equitable relief this Court deems just and proper.

20                                       DEMAND FOR JURY TRIAL
21
            Plaintiff Montia Sabbag hereby demands a trial by jury for all issues so triable.
22
                                         RESERVATION OF RIGHTS
23

24
            Plaintiff Montia Sabbag reserves the right to further amend this Complaint, upon completion of

25   her investigation and discovery, to assert any additional claims for relief against the Defendants or any
26   other parties as may be warranted under the circumstances and as allowed by law. Plaintiff Montia
27
     Sabbag further reserves the right to seek and have punitive damages assessed against the Defendants.
28




                                 FIRST AMENDED COMPLAINT FOR DAMAGES - 37
     Case 2:19-cv-07999-PA-PLA Document 8 Filed 09/30/19 Page 38 of 38 Page ID #:95



           Respectfully submitted,
 1

 2
           DATED this 30th day of September 2019.
 3                                                                  THE WILLIAMS LAW GROUP
 4
                                                                          /s Andrew Williams, Esq.
 5                                                               BY: ANDREW WILLIAMS, ESQ.
                                                                         California Bar No.: 310526
 6                                                                       6273 Sunset Drive, Ste D3
 7
                                                                        South Miami, Florida 33143
                                                                         Telephone: (253) 970-1683
 8                                                        E-Service: Andrew@TheWilliamsLG.com
                                                        Secondary: WilliamsLawFlorida@gmail.com
 9
                                                              Attorney for Plaintiff Montia Sabbag
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                               FIRST AMENDED COMPLAINT FOR DAMAGES - 38
